Order filed September 9, 2014




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00995-CV
                                 ____________

                          JOHN TERMEER, Appellant

                                       V.

       RAMON MARTINEZ AND WENONA MARTINEZ, Appellees


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-00604

                                  ORDER

      Appellant’s brief was due August 22, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 9, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM